DISSENTING STATEMENT
PAPADAKOS, J,
I must dissent to the majority’s imposition of a two year suspension from the practice of law of [respondent] for his deliberate and calculated falsification of a court subpoena, two court orders, a deed, a letter, a check and a release.
We have already settled the question that it is illegal to forge court documents and that such conduct involves moral turpitude, is prejudicial to the administration of justice and adversely affects one’s fitness to practice *187law. Disciplinary Counsel v. Holston, 533 Pa. 78, 619 A.2d 1054 (1993). The deceit and dishonesty involved in forging a court document are self-evident and, in my view, indicate respondent’s unfitness to continue practicing law and call for his disbarment.
In Holston, we disbarred an attorney for forging a court order and the majority attempts to distinguish that case from the facts before us because Holston also tried to cover up the forgery when questioned by a court. This is a distinction wholly without substance. The penalty in Holston was justified because of the presence of forgery and lying and I am of the view that either of these wrongs, standing on their own, injuriously affects the administration of justice and requires the imposition of disbarment. Respondent’s repeated acts of forgery show a callous disregard for the truth and honesty towards his clients. Such conduct is reckless and the antithesis of the allegiance and fidelity to truth that we expect from members of the bar and, in my view calls for respondent’s disbarment.
Mr. Justice Castille joins this dissenting statement.